Exhibit 10.3 FOURTH AMENDMENT AGREEMENT dated March, 2016 between (1)GULFMARK AMERICAS, INC. as Original Borrower (2)GULFMARK OFFSHORE, INC. as Parent and Original Guarantor (3)GULFMARK MANAGEMENT, INC. (4) THE ROYAL BANK OF SCOTLAND PLC as Agent Relating to a US$1 00,000,000 Multicurrency Facility Agreement originally dated 26 September 2014 (as amended on each of 13 February 2015, 2 July 2015 and 22 December 2015) Pinsent Masons LLP 13 Queen's Road Aberdeen AB15 4YL Tel: +44 (0)1224 377900 Fax: +44 (0)1224 377901 Web Site: http://www.pinsentmasons.com THIS FOURTH AMENDMENT AGREEMENT is made on March 2016 (the " Agreement ") between: GULFMARK AMERICAS, INC. , a company incorporated in Delaware with charter number 4071108 (the " Original Borrower "); GULFMARK OFFSHORE, INC. , a company incorporated in Delaware with charter number 2689611 (the " Parent " and " Original Guarantor "); GULFMARK MANAGEMENT, INC. , a company incorporated in Delaware with charter number 4386616 ("
